Citation Nr: 0116399	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to August 
1955.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in various statements, the appellant has 
referenced an appeal to reopen a claim of service connection 
for asthma that the veteran had perfected prior to his death.  
It is unclear if she is seeking entitlement to accrued 
benefits resulting from the veteran's appeal.  Accordingly, 
the matter is referred to the RO for further action, if 
necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  Private medical records indicate that the veteran 
sustained an injury to his neck after falling onto his head 
in February 2000.  

3.  A certificate of death, dated in February 2000, 
identified the immediate cause of the veteran's death as 
respiratory complications of quadriplegia due to spinal cord 
compression and contusion, due to herniation of posterior 
disc into canal, due to blunt trauma to his neck from a fall. 

4.  At the time of his death, the veteran had not established 
service connection for any disabilities.  


CONCLUSION OF LAW

A service-connected disability, or a disability for which 
service connection should have been established at the time 
of the veteran's death, was not either a principal or a 
contributory cause of his death.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  As the appellant has not referenced, nor 
does the evidence show, the existence of any additional 
pertinent medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  See VCAA § 3(a), at 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  In a cover letter enclosed with 
the April 2000 rating action, the appellant was advised that 
her claim was being denied as the evidence did not show that 
the veteran died from a service connected condition.  She was 
informed by this letter with the attached rating action of 
what evidence was necessary to substantiate her claim.  She 
was again informed of the information necessary to 
substantiate her claim by means of a July 2000 Statement of 
the Case.  Accordingly, the Board finds that the duty to 
inform the appellant of required evidence to substantiate her 
claim has been satisfied. See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

The appellant contends that the veteran's death was due his 
active military service and that service connection for the 
cause of the veteran's death is warranted.  After a review of 
the record, the Board finds that her contentions are not 
supported by the evidence.  Accordingly, her claim fails.  

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (2000). 
In general, service connection may be established for a 
current disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2000).  

Post service private medical evidence shows that the veteran 
was hospitalized in February 2000 after sustaining a neck 
injury following a fall from a concrete wall to a concrete 
surface.  He subsequently had no movement in his extremities 
and was noted to have no rectal tone.  Terminal treatment 
records show that that his "active critical care problems" 
were identified as respiratory failure, hypotension, anemia 
of acute hemorrhage, C3 spinal cord injury with quadriplegia, 
and hyperglycemia.  Per the veteran's request, mechanical 
ventilation was withdrawn.  He subsequently died on February 
[redacted], 2000.

The death certificate lists the immediate cause of death as 
respiratory complications of quadriplegia; due to (or as a 
consequence of) spinal cord compression and contusion, C-3 
level; due to (or as a consequence of) herniation of 
posterior disc into canal; due to (or as a consequence of) 
blunt trauma to neck from fall.  Ethanol intoxication was 
listed as another significant condition contributing to the 
death but not resulting in the underlying cause.  At the time 
of his death, while he was in receipt of nonservice connected 
pension benefits, the veteran had not established entitlement 
to service connection for any disability.

In this case, the determinative issues presented by the claim 
are whether a disability for which service connection should 
have been established at the time of the veteran's death, was 
either a principal or a contributory cause of death.  Where a 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of disability 
or any injury of the veteran's neck, or quadriplegia.  There 
is no competent medical opinion or evidence of record which 
shows that the veteran's ethanol intoxication, neck 
disability, or respiratory complications of quadriplegia were 
incurred in or aggravated by service, or were etiologically 
related to or proximately due to or the result of any disease 
or injury incurred in or aggravated by service.  While 
service medical records indicate that the veteran sought 
treatment for asthma, which preexisted his active service, 
the evidence does not show that the veteran's neck injury or 
his fall in February 2000 resulted from asthma, or that 
asthma played any role in his demise.  

The Board notes that the appellant has presented no clinical 
evidence or medical opinion that would establish a link 
between the cause of the veteran's death and his active 
military service.  That is, the appellant has not presented 
evidence showing that the veteran's blunt trauma to the neck 
from a fall resulting in herniation of a posterior disc into 
canal resulting in spinal cord compression and contusion, C3 
level, resulting in respiratory complications of quadriplegia 
was due to disability that was incurred in or aggravated by 
active service.  In the absence of evidence indicating that 
the appellant has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that her contentions with regard to the etiology of the 
veteran's cause of death to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the discussion above, the Board finds that the 
evidence does not show that the cause of the veteran's death 
resulted from service connected disability or from disability 
for which service connection should have been established at 
the time of the veteran's death.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for the cause of the 
veteran's death.  Accordingly, the appellant's claim must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

